DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11,17-20,23-30 in the reply filed on 02/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,17-20,23-30 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Omori US 2006/0255438.
Regarding claim 1, Omori shows in fig.1A-4C, a leadframe for semiconductor devices, comprising: a die pad portion (2)[0043] having a first planar die-mounting 
Regarding claim 2, Omori shows in fig.1A-4C, a leadframe wherein each cavity [0060] is configured for receiving a package molding compound [0060].
Regarding claim 3, Omori shows in fig.1A-4C, a leadframe wherein said first etched part (bottom part of 9) of the at least one cavity defines a mouth portion (2)at said first planar die-mounting surface, said mouth portion having a closed contour and being at a distance from the peripheral rim of the first planar die- mounting surface (2).
Regarding claim 4, Omori shows in fig.1A-4C, a leadframe (9,2) wherein the peripheral rims said first planar die-mounting surface (2) and said second planar surface are mutually offset to provide a stepped peripheral outline (step portion of 2) of the die 
Regarding claim 5, Omori shows in fig.1A-4C, a leadframe (2,9) wherein said at least one cavity [0060] comprises a buttonhole-like cavity (comprising 2c).
Regarding claim 6, Omori shows in fig.1A-4C, a leadframe (2,9) where said at least one cavity [0060] comprises a plurality of cavities (both sides of 2) distributed along the peripheral outline of the die pad (2).
Regarding claim 7, Omori shows in fig.1A-4C, a leadframe (2,9) further comprising a package molding compound molded (6) on the leadframe flush with said first planar die-mounting surface and said second planar surface (2), the package molding compound (6) filling said at least one cavity [0060].
Regarding claim 8, Omori shows in fig.1A-4C, a leadframe (2,9) wherein the first and second etched parts together form a portion of the at least one cavity (step portion of 2) which extends completely through the thickness of the die pad (2).
Regarding claim 9, Omori shows in fig.1A-4C, a semiconductor product, comprising: a leadframe (2,9) and at least one semiconductor die (4) coupled to said first planar die-mounting surface (2) in the die pad of the leadframe (2,9).
Regarding claim 10, Omori shows in fig.1A-4C, a semiconductor product comprising: electrically-conductive formations (7, wire 5) electrically coupling said at least one semiconductor die (4) with said leadframe (9).


Regarding claim 17, Omori shows in fig.1A-4C, a leadframe for semiconductor devices, comprising: a die pad portion (2) having a first planar die-mounting surface ( top of 2) and a second planar surface opposed the first surface (bottom of 2), the first planar die-mounting surface (2) and the second planar surface having facing peripheral rims jointly defining a peripheral outline of the die pad (2); and at least one cavity [0060] (fig.1b,4c) extending through the die pad (2) from said first planar die-mounting surface (top of 2) to said second planar surface to define an anchoring portion (2C) of the die pad (2) positioned between said at least one cavity and the peripheral outline [0060]; wherein said at least one cavity comprises: a first opening (sides of 2) extending into the first planar die-mounting surface (top of 2); and a second opening (side of 2) extending into the second planar surface ; wherein the first and second opening (sides of 2) have depths such that the first and second openings connect to each other; and wherein the first opening is offset from the second opening such that the connection between the first and second openings is smaller than either of the first and second openings (between 9,2).
Regarding claim 1, Omori shows in fig.1A-4C, a leadframe wherein the depth of the first opening (between 2 and 9) defines a step surface within the at least one cavity that extends parallel to the first planar die-mounting surface (top of 2) and wherein the 
Regarding claim 19, Omori shows in fig.1A-4C, a leadframe wherein the peripheral rims said first planar die-mounting surface (2) and said second planar surface are mutually offset to provide a stepped peripheral outline (of 2) of the die pad with a periphery of said first planar die-mounting surface having a peripheral region protruding with respect to the second planar surface (fig.1B), wherein said at least one cavity [0060] is provided at said protruding peripheral region of the first planar die-mounting surface (2).
Regarding claim 20, Omori shows in fig.1A-4C, a leadframe further comprising a package molding compound molded (6) on the leadframe flush with said first planar die-mounting surface (2) and said second planar surface, the package molding compound (6) filling said at least one cavity [0060].
Regarding claim 23, Omori shows in fig.1A-4C, a leadframe for a semiconductor device, comprising: a die pad (2) portion having a first planar die-mounting surface and a second planar surface opposed the first surface, the first surface and the second surface having facing peripheral rims jointly defining a peripheral outline of the die pad portion (2), wherein the die pad portion (2) comprises at least one package molding compound (6) receiving cavity [0060] which opens at the periphery of said first planar die-mounting surface (top of 2); wherein the facing peripheral rims of said first surface and said second surface are mutually offset to provide a stepped peripheral outline of the die pad portion (2)(fig.1B) with the periphery of said first planar die-mounting surface having a peripheral region protruding with respect to the second planar die-mounting 
Regarding claim 24, Omori shows in fig.1A-4C, a leadframe wherein said at least one package molding compound (6) receiving cavity comprises a through cavity (between 2 and 9) extending from said first planar die mounting surface (top of 2) to said second planar die-mounting surface.
Regarding claim 25, Omori shows in fig.1A-4C, a leadframe wherein said at least one package molding compound (6) receiving cavity [0060] has a mouth portion at said first planar die-mounting surface (2), said mouth portion having a closed contour and being at a distance from the peripheral rim of the first planar die-mounting surface (2).
Regarding claim 26, Omori shows in fig.1A-4C, a leadframe wherein said at least one package molding compound (6) receiving cavity comprises a buttonhole-like cavity (comprising 2c).
Regarding claim 27, Omori shows in fig.1A-4C, a leadframe further comprising a plurality of said package molding compound (6) receiving cavities distributed along the peripheral outline of the die pad portion (2).
Regarding claim 28, Omori shows in fig.1A-4C, a leadframe further comprising package molding compound (6) molded flush with said first planar die-mounting surface and said second planar surface, the package molding compound (6) filling said at least one package molding compound receiving cavity opening.


Regarding claim 30, Omori shows in fig.1A-4C, a semiconductor product comprising: electrically-conductive formations (7, wires 5) electrically coupling said at least one semiconductor die (4) with said leadframe (9); and package molding compound (6) encapsulating said at least one semiconductor die (4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813